PER CURIAM.
The opinion of this court on a previous appeal, Acme Mfg. Co. v. Arminius Chemical Co., 264 Fed. 27, is the law of the case, in accordance with which another trial has been had, and the resulting judgment should be affirmed, unless the facts now before us are materially different. It is enough to say, without reviewing the evidence, that careful comparison discloses no substantial variance. On the vital issues the proofs at the second trial were essentially the same as at the first. The case is therefore governed by our former decision. Affirmed.